 

Exhibit 10.1

AGREEMENT
OF
TERMINATION AND RELEASE

AGREEMENT OF TERMINATION AND RELEASE, made this 30th day of June 2006 (the
“Agreement”), by and between Xenomics, Inc. (“Xenomics, Inc.”),  Xenomics, a
California corporation (“Xenomics” and together with Xenomics, Inc., the
“Company”),  L. David Tomei, Samuil Umansky, Hovsep Melkonyan, Kathryn P. Wilkie
and Anatoly V. Lichtenstein (collectively, the “Shareholders”). The Company and
the Shareholders collectively shall be referred to as the “Parties.”

WHEREAS, the Parties hereto entered into a Technology Acquisition Agreement
dated June 24, 2004 (the “Technology Acquisition Agreement”), which, among other
things, contains certain rights, obligations, and duties of the Parties; and

WHEREAS, the Parties desire to mutually terminate the Technology Acquisition
Agreement;

WHEREAS, each of the Parties desires to release each of the other Parties from
any and all claims in connection with or relating to the Technology Acquisition
Agreement;

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:

1.                                       Recitals. The above recitals are
incorporated into this Agreement.

2.                                      Mutual Termination of the Technology
Acquisition Agreement. The Technology Acquisition Agreement is hereby terminated
so as to be rendered null and void and of no further force and effect, and the
Parties (and their assignees) are hereby relieved of all of their respective
obligations thereunder.

3.                                       Mutual Release. The Company (and its
past, present and future officers, directors, employees, servants, agents,
representatives, successors, predecessors, divisions, subsidiaries, parents,
affiliates, business units, and assigns of each of them) hereby release each of
the other Parties (and their past, present and future officers, directors,
employees, servants, agents, representatives, attorneys, successors,
predecessors, divisions, subsidiaries, parents, affiliates, business units, and
assigns of each of them) from any and all claims, demands, damages, actions,
causes of action or suits at law or in equity of whatever kind or nature,
liabilities, verdicts, debts, judgments, liens and injuries, whether based upon
the Technology Acquisition Agreement or any other legal or equitable theory of
recovery, known or unknown, past, present or future, suspected to exist or not
suspected to exist, anticipated or not anticipated, which have arisen or are now
arising or hereafter may arise, whether presently asserted or not, in connection
with or relating to the Technology Acquisition Agreement (including, but not
limited to, the performance rendered or not rendered thereunder).


--------------------------------------------------------------------------------




 

4.                                       Mutual Consent. The Parties hereto, and
each of them, do hereby: (i) acknowledge that they have reviewed or caused to be
reviewed the Technology Acquisition Agreement; (ii) acknowledge that they have
reviewed or caused to be reviewed this Agreement; (iii) unconditionally consent
to the termination of the Technology Acquisition Agreement (and the consummation
of the transactions contemplated thereby) by the Company; and
(iv) unconditionally consent to the release of any and all claims as described
in Section 3.

5.                                       Merger. All understandings and
agreements heretofore had between the Parties, except as set forth herein, are
null and voice and of no force and effect.

6.                                       Duplicate Originals; Counterparts. This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
agreement.

7.                                       Governing Law. This Agreement shall be
interpreted and the rights and liabilities of the Parties determined in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination and Release as of the day and year first written above.

XENOMICS, INC.

 

 

 

By:

/s/ L. David Tomei

 

 

Name: L. David Tomei

 

 

Title: Chief Executive Officer

 

 

 

 

XENOMICS

 

 

 

 

By:

/s/ Samuil Umansky

 

 

Name: Samuil Umansky

 

 

Title: President

 

 

 

 

 

/s/ L. David Tomei

 

 

L. David Tomei

 

 

 

 

 

/s/ Samuil Umansky

 

 

Samuil Umansky

 

 

 

 

 

/s/ Hovsep Melkonyan

 

 

Hovsep S. Melkonyan

 

 

 

 

 

/s/ Anatoly Lichtenstein

 

 

Anatoly V. Lichtenstein

 

 

 

 

 

/s/ Kathryn Wilkie

 

 

Kathryn P. Wilkie

 

3


--------------------------------------------------------------------------------